IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,364-01


EX PARTE CRYSTAL NICHOLE MERCADO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2009CR11034-W1 IN THE 437TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded nolo contendere to two
counts of stalking and was sentenced to eight years' imprisonment. 
	On March 9, 2012, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Aapplicant.  We adopt the trial court's findings and conclusions of law, except
for finding #1, to the extent that the trial court finds that Applicant pleaded guilty, when in fact she
entered a plea of nolo contendere.  Based upon the trial court's findings and conclusions and our own
review, we deny relief.


Filed: April 25, 2012
Do not publish